Citation Nr: 1041314	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado 

THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include degenerative joint disease (DJD) of the lumbosacral 
spine.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1951 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran was afforded a videoconference hearing before the 
undersigned in October 2010, and a transcript of the hearing is 
incorporated in the claims file. 

The Veteran's claim for service connection for a bilateral foot 
disorder is intertwined with his claim for service connection for 
a low back disability, as he is claiming that the bilateral foot 
disorder was caused by the low back disorder.  As the service 
connection claim for a back disability is being remanded below, 
the claim of service connection for a bilateral foot disorder is 
deferred.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

REMAND

The Veteran contends that his current low back disability 
originated in service and has continued since that time.  During 
the Board hearing in October 2010, the Veteran testified that he 
injured his lower back by falling off a ladder while in service.  
He stated that he fell approximately eight feet to the ground.

The record reflects that there may be outstanding VA treatment 
records which may be pertinent to the claim on appeal.  In his 
service connection claim received in April 2007 and during the 
Board hearing in October 2010, the Veteran stated that he was 
hospitalized for a back injury in 1952 or 1953.  The Veteran's 
service treatment records indicate he was hospitalized for 
pneumonia during service, but are silent as to hospitalization 
for a back injury.  No such records are in the claims file, nor 
is there indication in the file noting the records are 
unavailable.  Hence, the RO should seek to obtain any records 
evidencing hospitalization for a back injury at Lowry Air Force 
Base in Denver, Colorado, during 1952 or 1953, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) regarding 
requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should undertake additional 
efforts to obtain any outstanding 
hospitalization records related to the 
Veteran's reports of a low back injury and 
treatment at Lowry Air Force Base in Denver, 
Colorado, during 1952 or 1953. The RO's 
efforts should include, but are not limited 
to, requesting assistance from the 
appropriate custodian of such records 
including the National Personnel Records 
Center ("NPRC") and/or any other appropriate 
agency.

2.  The RO/AMC should notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e) if the 
records are unavailable.

3.  Thereafter, the RO/AMC should readjudicate 
the claims of entitlement to service connection 
for a low back disability, to include 
degenerative joint disease (DJD) of the 
lumbosacral spine, and entitlement to service 
connection for bilateral foot disorder, in light 
of the additional evidence obtained.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



